Case 1:19-cv-00953-LAS Document 13 Filed 10/30/19 Page 1 of 3

In the Anited States Court of Federal Clans

No, 19-953
Filed: October 30, 2019

 

 

)
QUANCIDINE HINSON-GRIBBLE, )
)
Plaintiff, }
)
v. )
)
THE UNITED STATES, )
)
Defendant. )
)
ORDER

Plaintiff, Quancidine Hinson-Gribble, proceeding pro se, filed a complaint with this
Court seeking relief of ten million dollars in allegedly unpaid surviving military spouse benefits.
Complaint (hereinafter ‘“Compl.”) at 1. On August 30, 2019, the government filed its Motion to
Dismiss for lack of subject matter jurisdiction and for failure to state a claim upon which relief
can be granted, pursuant to Rules 12(b)(1) and 12(b)(6) of the Rules of the Court of Federal
Claims (“RCFC”). See generally, Defendant’s Motion to Dismiss. For the reasons set forth
below, the government’s Motion to Dismiss is granted.

I, Background

On July 1, 2019, plaintiff filed a complaint with this Court, in which she alleges that, as
her husband’s “surviving spouse,” she is entitled to spousal support benefits from the United
States Department of Veterans Affairs (“VA”) for which she previously applied and was denied,
Compl. at 1. Ina letter dated September 13, 2017, the VA informed Ms. Hinson-Gribble that it
denied her benefits because records indicated that she and the veteran were divorced, and thus,
she was ineligible to “be considered the spouse of the Veteran.” Plaintiffs Exhibit 1 (hereinafter
“Ex. 1”) at 2. In response, Ms, Hinson-Gribble filed this Complaint, seeking ten million dollars
in “punitive damages” due to “unspeakable financial hardships.” /d. at 3. Plaintiff further
alleges that an officer of the VA is withholding her benefits and instead is embezzling the money
for herself. Jd. at Ex. 1 at 2.

IE. Standard of Review

This Court’s jurisdiction is primarily defined by the Tucker Act, which waives sovereign
immunity of the United States for claims-—not sounding in tort—that are founded upon the
Constitution, an Act of Congress, an executive department regulation, or an express or implied
contract with the United States. See 28 U.S.C. § 1491(a)(1). The Tucker Act is merely a

 

 

 

 
Case 1:19-cv-00953-LAS Document 13 Filed 10/30/19 Page 2 of 3

jurisdictional statute and “does not create any substantive right enforceable against the United
States for money damages.” United States v. Testan, 424 U.S. 392, 398 (1976), Rather, to fall
within the scope of the Tucker Act, “a plaintiff must identify a separate source of substantive law
that creates the right to money damages.” Fisher v. United States, 402 F.3d 1167, 1172 (Fed.
Cir. 2005) (en banc in relevant part),

In determining whether subject-matter jurisdiction exists, the Court will treat factual
allegations in the complaint as true and will construe them in the light most favorable to the
plaintiff. Estes Express Lines v. United States, 739 F.3d 689, 692 (Fed, Cir. 2014). Further,
pleadings from pro se plaintiffs are held to more lenient standards than pleadings drafted by
lawyers. Hughes v. Rowe, 449 U.S. 5, 9 (1980); see also Erickson y, Pardus, 551 U.S. 89, 94
(2007). This leniency, however, does not extend to saving a complaint that lies outside of this
Court’s jurisdiction. “Despite this permissive standard, a pro se plaintiff must still satisfy the
court’s jurisdictional requirements.” Trevino v. United States, 113 Fed.Cl. 204, 208 (2013),
aff'd, 557 F. App’x 995 (Fed. Cir. 2014) (citations omitted). Pro se or not, plaintiff still has the
burden of establishing by a preponderance of the evidence that this Court has jurisdiction over its
claims. See Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).

III. Discussion

This Court does not possess jurisdiction over veterans” benefits claims. See Hickman v.
United States, 122 Fed. Cl. 645, 650, aff'd, 629 F. App’x 988 (Fed. Cir. 2015); see also Trevino
vy. United States, 113 Fed. Cl, 204, 209 (2013), aff'd, 557 Fed. App’x 995 (Fed, Cir. 2014). A
denial of claims is appealable to the Board of Veterans Appeals and, subsequently, to the United
States Court of Appeals for Veterans Claims. Hickman, 122 Fed. Cl. at 650 (citing 38 U.S.C. §
7104(a), 38 U.S.C. § 7252(a), and 38 U.S.C. § 7292(c)). Ms. Hinson-Gribble’s initial complaint
alleges an improper denial of an application for veterans’ benefits, thus this Court lacks the
necessary jurisdiction to hear this claim.

Additionally, this Court can only hear suits against the United States and must dismiss
“any claims based upon alleged wrongdoing by private actors” or claims that seek “damages
from the government based on alleged violations of criminal law,” pursuant to RCFC 12(b)(1).
Capelouto v. United States, 99 Fed. Cl. 682, 688-689 (2011). Therefore, this Court lacks the
necessary jurisdiction to hear Ms, Hinson-Gribble’s claim based on a conspiracy to defraud her
of benefits, and such a claim must be dismissed.

Finally, plaintiff's claim attempts to invoke the Military Pay Act. Compl. at 1, Although
this Court has jurisdiction over the Military Pay Act, the alleged facts do not invoke that
jurisdiction. See e.g., Wright v. United States, 81 Fed. Cl. 369, 373 (2008) (“In order to recover
under the constructive service doctrine, plaintiff must prove that he was ‘improperly separated
from service.”). Ms. Hinson-Gribble does not allege, and the record does not indicate, that she is
or ever was an active duty member of the military or “improperly separated from service.” See
e.g. Id. (citing Christian v. United States, 337 F.3d 1338, 1347 (Fed. Cir, 2004)). Plaintiffs
statement that this is a military pay case is insufficient to invoke this Court’s jurisdiction.
Therefore, Ms. Hinson-Gribble’s complaint must be dismissed for failure to state a claim.
Case 1:19-cv-00953-LAS Document 13 Filed 10/30/19 Page 3 of 3

IV. Conclusion

Accordingly, the government’s Motion to Dismiss is hereby GRANTED. The Clerk of
the Court is directed to dismiss the complaint without prejudice, pursuant to RCFC 12(b)(1) and
RCFC 12(b)(6).

1T IS SO ORDERED.
LALA

“Loren A. Smith, Senior Judge
